Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 1 of 11 Pageid#: 681




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 TERRY K. OFORI,                                )
      Plaintiff,                                )
                                                )      Civil Action No. 7:18-cv-00587
 v.                                             )
                                                )      By: Elizabeth K. Dillon
 HAROLD W. CLARKE, et al.,                      )          United States District Judge
     Defendants.                                )

                           MEMORANDUM OPINION AND ORDER

        Plaintiff Terry K. Ofori originally brought this matter jointly with multiple other Virginia

 inmates, all of whom were incarcerated at Wallens Ridge State Prison (“WRSP”), and the court

 subsequently entered an opinion and order severing the claims of each plaintiff. (Dkt. Nos. 51,

 52.) In the opinion and order severing those claims, the court also explained that the complaint

 could not proceed as filed because it improperly joined unrelated claims against multiple

 defendants, in violation of Federal Rules of Civil Procedure 18 and 20. The court thus directed

 Ofori to file an amended complaint that complies with those joinder rules. (Dkt. No. 52.) Ofori

 is not proceeding in forma pauperis, but instead paid the full filing fee.

                                           I.   Severance

        In response to the court’s order directing the filing of an amended complaint, Ofori filed

 an amended complaint that is eighty-five pages long and names thirty-three defendants.

 Although it contains only eight overarching claims, many of these individual claims are a broad

 category (such as “unlawful deprivations”) and list numerous subdivisions, each containing an

 arguably independent claim. Significantly, Ofori’s amended complaint still does not entirely

 comply with the joinder rules. For example, although there are two defendants (Leslie J.

 Fleming, the former warden of WRSP, and Combs, the assistant warden of WRSP), who are
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 2 of 11 Pageid#: 682




 named in seven of the eight overarching claims, and two others who are named in six of the

 overarching claims (Carl A. Manis, the current warden of WRSP and R.D. Young, the operations

 manager at WRSP), most of the defendants are named in fewer than all the counts and other

 defendants are included in claims that are not sufficiently related to allow joinder.

        Even if the claims were not misjoined, however, the court concludes that allowing all of

 these claims to proceed in a single suit would make that lawsuit unwieldy and inefficient and

 would effectively allow Ofori to challenge many aspects of his incarceration and various

 unrelated actions by various defendants in a single omnibus suit, in violation of the purposes of

 the Prison Litigation Reform Act (“PLRA”). Moreover, Rule 21 of the Federal Rules of Civil

 Procedure allows a court the discretion to “sever any claim against a party” and proceed with it

 separately. Fed. R. Civ. P. 21; Spencer, White & Prentis, Inc. of Conn. V. Pfizer, Inc., 498 F.2d

 358, 362 (2d Cir. 1974) (“[J]ustification for severance is not confined to misjoinder of parties.”).

 Use of Rule 21 has been approved by circuit courts in the context of initial review of prisoner

 complaints, with and without misjoinder. See Daker v. Head , 730 F. App’x 765, 768 (11th Cir.

 2018) (explaining that district court should have severed unrelated claims under Rule 21 and sua

 sponte dismissed improper defendants rather than dismissing prisoner’s amended complaint);

 Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011) (holding that district court should have

 severed case into separate actions or dismissed improperly joined defendants).

        Here, the complaint is so far-reaching and contains so many different claims based on

 different events against different defendants that it simply is not efficient or otherwise

 appropriate to allow Ofori to prosecute all of his claims in a single case. See Equal Rights Ctr. v.

 Equity Residential, 483 F. Supp. 2d 482, 489 (D. Md. 2007) (noting that, in determining whether

 severance is proper, courts may consider whether the issues to be severed are significantly



                                                   2
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 3 of 11 Pageid#: 683




 different from one another, will require different witnesses or different documentary proof, and

 the prejudice to any party as to the decision of whether to sever).

        Accordingly, the court will exercise its discretion to sever Ofori’s claims into separate

 lawsuits, still grouping together like claims, in order to promote judicial efficiency and ensure

 that the claims can be addressed in an orderly fashion. Along with a copy of this memorandum

 opinion and order, Ofori’s amended complaint shall be filed as the opening document in each of

 those lawsuits. Each of those lawsuits will be conditionally filed, and Ofori must prepay the full

 filing fee or file an application to proceed in forma pauperis for each new action.

                                      II. Dismissal of Claims

        Before severing the case, however, the court notes that at least some of Ofori’s claims fail

 to state claim for relief and thus are subject to dismissal for that reason, pursuant to 28 U.S.C.

 § 1915A(b)(1). “To state a claim under § 1983, a plaintiff must allege the violation of a right

 secured by the Constitution and laws of the United States, and must show that the alleged

 deprivation was committed by a person acting under color of state law.” Loftus v. Bobzien, 848

 F.3d 278, 284–85 (4th Cir. 2017) (internal quotation marks omitted).

 A. Portions of Count III

        Count III, entitled “Unlawful Deprivation” contains ten different subsections. Some of

 the subsections fail to state a constitutional claim. Briefly stated, the following portions of that

 count fail to state a constitutional claim for the reasons explained below.

        First, the “Second” part of Count III, which alleges that not all of the general population

 pods contain microwaves, fails to state an Eighth Amendment claim of unconstitutional living

 conditions. To state such a claim, a prisoner must allege a deprivation that is sufficiently serious

 in that it resulted in the denial of the “minimal civilized measure of life’s necessities.” Farmer v.



                                                   3
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 4 of 11 Pageid#: 684




 Brennan, 511 U.S. 825, 834 (1994). The prisoner also must allege “significant physical or

 emotional harm, or a grave risk of such harm” resulting from the challenged conditions. Shakka

 v. Smith, 71 F.3d 162, 166 (4th Cir. 1995). Lack of access to a microwave does not satisfy these

 standards. See Ford v. MRRJ, No. 7:17CV00457, 2017 WL 6328162, at *2–3 (W.D. Va. Dec.

 11, 2017) (dismissing living conditions claim based on lack of access to specific appliances,

 including microwave); Scott v. Edwards, No. C/A 8:07-2046-MBS, 2008 WL 2856958, at *4

 (D.S.C. July 21, 2008) (“Lack of access to a microwave ‘could hardly be regarded as affringing

 some fundamental right, emanating from the Constitution . . . .’”) (quoting Kersh v. Bounds, 501

 F.2d 585, 588 (4th Cir. 1974).

        As to the “Third” part of Count III, which alleges an equal protection violation because

 inmates in general population with certain disciplinary records are permitted more privileges

 than those with disciplinary offenses, fails because an equal protection claim requires, at a

 minimum, a plaintiff to “first demonstrate that he has been treated differently from others with

 whom he is similarly situated.” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002)

 (quoting Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)). Persons with and without

 disciplinary offenses are not similarly situated for purposes of being permitted more privileges.

 Thus, this claim fails.

        The “Fourth,” “Sixth,” and “Eighth” parts of Count III all fail because they contain

 general allegations, on behalf of “inmates” generally, but do not allege that any specific

 defendant took unconstitutional action against Ofori specifically, nor describe any specific

 incident with dates or other particulars. (The “Fourth” part alleges that officials unlawfully

 deprive inmates of their personal property during shakedowns; the “Sixth” alleges that officials

 arbitrarily discourage inmates from communicating while in the pod for recreation; and the



                                                  4
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 5 of 11 Pageid#: 685




 “Eighth” complains generally about how annual classification reviews are conducted and the

 information considered in making classification decisions.) All of these claims will be

 dismissed.

         Lastly, the “Ninth” part of Count III complains that WRSP officials took coffee mugs and

 bowls from inmates pursuant to a new policy in late 2016 and early 2017 and failed to provide

 replacements to at least some inmates. This claim fails to state a violation of any federal

 constitutional right. To the extent it is a conditions of confinement claim, it fails for the same

 reasons the lack of access to a microwave fails, as set forth above. To the extent it alleges a

 deprivation of property without due process, the claim fails because prisoners have an adequate

 post-deprivation remedy and thus no due process claim can be stated. Hudson v. Palmer, 468

 U.S. 517, 533 (1984). Specifically, Virginia Code § 8.01-195.3 provides tort remedies for

 negligent or intentional deprivation of an inmate’s property. Lastly, to the extent it is intended

 to allege an equal protection claim, it fails to set forth facts sufficient to plausibly show that

 similarly situated inmates were treated differently. See Veney, 293 F.3d at 730.

 B. Counts V, VI, and VII

         The court also concludes that Counts V, VI, and VII, in their entirety, all fail to state a

 claim and must be summarily dismissed. First, Count V, entitled “denial of legal access,” fails to

 state a claim on which relief can be granted. He complains that it takes a year to obtain a

 meeting with the institutional attorney to seek legal counsel, asserts that legal information and

 research is impeded by the library and the timeliness of receiving requested legal materials,

 alleges that there are flaws in the process for obtaining legal copies, and he claims—in general

 terms only—that his “litigation efforts were adversely affected or prejudiced.” (See Am. Compl.

 38–40.) He refers only to Count VIII by reference for the supposed adverse effects on his



                                                    5
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 6 of 11 Pageid#: 686




 litigation. That count, in turn, contains general allegations about how he was trying to “properly

 litigate several issues he had pending in his criminal cases, and some proceedings he had

 instituted against Sussex II state prison.” (Am. Compl. 57.) He lists a number of cases that he

 was trying to pursue and states he was “frustrated/impeded” because his legal materials were

 “lost” and because he was not given timely access to the institutional attorney. He claims that by

 the time he saw counsel, “he had received (almost) all negative or unfavorable results from his

 unaided pursuit” of his cases “because he lacked the code of law.” (Am. Compl. 61–62.) In an

 Addendum, he also contends that his initial attempt to send the complaint in this case was

 circumvented by WRSP officials. Specifically, he alleges that, after he sent his complaint to the

 wrong address and it was returned, the envelope was opened outside of his presence and several

 documents were missing—“sworn affidavits from a few inmates” and forms with signatures that

 he had obtained. (Am. Compl. 73.)

        What is absent from his allegations is a description of any specific adverse effect on any

 of his cases. Specifically, although inmates have a constitutional right to reasonable access to

 the courts, see Lewis v. Casey, 518 U.S. 343, 350-53 (1996); Bounds v. Smith, 430 U.S. 817, 828

 (1977), to state an actionable § 1983 claim for denial of this right, an inmate must allege facts

 showing that the challenged prison policy or official action has actually “hindered his efforts to

 pursue” a nonfrivolous legal claim. Casey, 518 U.S. at 351. Specifically, the plaintiff must

 identify in his complaint a “nonfrivolous,” “arguable” legal claim, along with the potential

 remedy that claim sought to recover, that was lost as a result of the defendants’ alleged

 interference with the plaintiff’s right of access. Christopher v. Harbury, 536 U.S. 403, 415-16

 (2002) (quoting Casey, 518 U.S. at 353). Plaintiff has failed to do so with adequate specificity,

 and his claim must be dismissed.



                                                  6
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 7 of 11 Pageid#: 687




          Second, Count VI fails to state a claim on which relief can be granted. That Count,

 labeled “Denial of Due Process,” makes general allegations about deficiencies in the WRSP

 disciplinary hearing procedure, such as that the hearing officers are not impartial and inmates are

 prevented access to certain documents and not permitted to fully present their points. The count

 fails to allege, however, that in any specific proceeding, Ofori was deprived of a constitutionally

 protected liberty or property interest, so as to trigger due process concerns. Accordingly, Count

 VI will be dismissed without prejudice. 1

          Third, the entirety of Count VII will be dismissed. That count, titled “denial of the

 grievance process,” generally alleges that the prison’s “grievance system does not operate

 according to the rules on paper” and according to Bureau of Prisons’ policy. He claims that the

 defendants named in that count have failed to comply with the grievance policy and alleges that

 these failures constitute “deliberate indifference” toward his federal constitutional and state-law

 rights. He is incorrect. It is well established that a failure to comply with a prison grievance

 policy, without more, does not state a claim under federal law. 2 See Booker v. S.C. Dep’t of

 Corr., 855 F.3d 533, 541 (4th Cir. 2017) (“An inmate . . . cannot bring a § 1983 claim alleging

 denial of a specific grievance process.”). In short, while some of the allegations in this count

 may be relevant to issues of whether Ofori has properly exhausted his claims, this claim fails to

 state an independent claim under 42 U.S.C. § 1983. Thus, Count VII also will be dismissed

 without prejudice.




          1
            In his retaliation claim, he alleges that his due process rights were violated during the proceedings on a
 charge arising from March 25, 2017 (Am. Compl. ¶¶ 108–11), but he fails to allege what the penalty was for that
 disciplinary proceeding, and so fails to adequately plead that he was deprived of a constitutionally protected
 property or liberty interest as a result of that proceeding, so as to state a valid due process claim.
          2
              The court declines to exercise jurisdiction over any state-law claims alleged in the same count.

                                                             7
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 8 of 11 Pageid#: 688




 C. Count VIII

        Count VIII is a retaliation claim that references a number of the defendants. Upon

 careful review of the allegations in that count, the court notes that some of the alleged retaliatory

 acts are insufficient to state a claim, primarily because they do not state a sufficiently adverse

 action. Cf. Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 500 (4th

 Cir. 2005) (“A plaintiff suffers adverse action if the defendant’s allegedly retaliatory conduct

 would likely deter a person of ordinary firmness from the exercise of [the protected] rights.”).

 Rather than address each part of that Count separately at this time, however, the court will allow

 the claim to be conditionally filed in a separate suit. If and when Ofori satisfies the conditional

 filing requirements for that particular lawsuit, then the court can review the case to determine

 which portions will survive initial screening.

        Consistent with the foregoing, the Clerk will be directed to docket the amended

 complaint in a new action as set forth below, and against those defendants listed. The court

 groups together claims that raise like issues or that are brought against the same defendants.

 Each new case will be conditionally filed, and Ofori will be required to either move to proceed in

 forma pauperis or to prepay the full filing fee in each. In the alternative, he may elect not to

 proceed with any individual case and may move to voluntarily dismiss that case.

                                     III. Conclusion and Order

        In accordance with this Opinion, it is ORDERED as follows:

        1. The following Counts are hereby DISMISSED without prejudice, pursuant to 28

 U.S.C. § 1915A, for failure to state a claim on which relief can be granted: Count III, except the

 “First,” “Fifth,” “Seventh,” and “Tenth” portions; Counts V; Count VI; and Count VII;




                                                   8
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 9 of 11 Pageid#: 689




         2. The remaining counts (and the four remaining portions of Count III) are hereby

 SEVERED into separate civil complaints for all future proceedings, as described below;

         3. The present case, No. 7:18cv00587, shall include Counts I, II, and the “Fifth” part of

 Count III (which challenges the conditions of confinement in segregation), as alleged against the

 following seven defendants (identified by Ofori as defendants A through G): Harold Clarke, A.

 David Robinson, Leslie J. Fleming, Carl A. Manis, Combs, Anderson, and R.D. Young. Young

 (defendant G) is not named in Count II, nor in the “Fifth” part of Count III. Thus, Young is a

 defendant in this case only as to Count I. 3 The Clerk will terminate all other defendants as

 parties to this action. Because the original complaint in the case was filed more than 90 days

 ago, the court shall grant Ofori 90 days from the entry of this order to accomplish service on the

 remaining seven defendants pursuant to Federal Rule of Civil Procedure 4;

         4. The Clerk is DIRECTED to conditionally file a copy of Ofori’s amended complaint

 (Dkt. No. 57) in a new and separate civil action that shall include only: (1) the “First” part of

 Count III, which alleges a First Amendment violation based on the denial of access to certain

 materials or publications containing nudity; (2) the “Seventh” part of Count III, which complains

 about limitations on the amount of physical contact with visitors and numbers of photos that may

 be taken during visitation; and (3) the “Tenth” part of Count III, which advances various

 complaints about the mail policies (such as inmates only receiving black and white copies of

 incoming mail, which are “barely visible and on low grade paper”) and inmates being forced to

 pay to re-mail outgoing mail that has been returned or risk having it destroyed. This new civil

 action shall be against the following nine defendants: Harold Clarke, A. David Robinson, Leslie




         3
           Similarly Brown (defendant H) is named in Count III overall, but not in the Fifth portion of it. Thus,
 Brown is not a defendant in this case.

                                                          9
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 10 of 11 Pageid#: 690




  J. Fleming, Carl A. Manis, Combs, Anderson, R.D. Young, Brown, and Joseph B. Stallard

  (defendants A through H and J).

           5. The Clerk is DIRECTED to conditionally file a copy of Ofori’s amended complaint

  (Dkt. No. 57) in a new and separate civil action that shall include only Count IV (titled

  “Religious Rights”) against Leslie J. Fleming, Carl A. Manis, Combs, Anderson, R.D. Young,

  Brown, and Mitchell (defendants C through H and P);

         6. The Clerk is DIRECTED to conditionally file a copy of Ofori’s amended complaint

  (Dkt. No. 57) in a new and separate action that shall include only Count VIII (titled

  “Retaliation”) and only against the following defendants: Leslie J. Fleming, Combs, R.D. Young,

  B.J. Ravizee, Joseph B. Stallard, R. Cochrane, B.L. Hughes, Jones, B.S. Roberts, S. Stallard,

  Wright, Stout, Bryant, M.L. Daniel, M. Napler, Clark, Byington, and S.R.Farmer (defendants C,

  E, G, N, J, K, L, Q, T, R, S, X, S-1, V-1, U-1, V-2, U-2, and W-2, in order in which they appear

  in count);

         7. In each of the three new civil actions, the Clerk also shall file a copy of this Opinion

  and Order as an attachment to the amended complaint; and

         8. In each of the three new civil actions, the complaint shall be conditionally filed only

  and a separate conditional filing order shall be entered in each. Consistent with those orders,

  Ofori shall be required to either prepay the entire filing fee or execute the proper financial

  documents to seek leave to proceed in forma pauperis if he intends to continue to pursue the

  claim(s) presented in that action. Alternatively, he may notify the court that he wishes to

  voluntarily dismiss any particular action.




                                                   10
Case 7:18-cv-00587-EKD-JCH Document 62 Filed 06/17/20 Page 11 of 11 Pageid#: 691




         The Clerk also shall provide a copy of this Memorandum Opinion and Order to Ofori.

  As noted, as to this case only, Case No. 18-cv-587, the Clerk will provide to Ofori the relevant

  documents he will need to effect service in the case. Ofori shall have 90 days from the entry of

  this order to accomplish service on the seven defendants remaining in this case.

         Entered: June 17, 2020.



                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                  11
